PER CURIAM.*
John M. Crouch, Texas prisoner # 105575, appeals the district court’s denial of his motion for appointment of counsel to represent him in his 42 U.S.C. § 1983 action pending in the district court. The district court did not abuse its discretion in denying Crouch’s motion. See Ulmer v. Chancellor, 691 F.2d 209, 212, 213 (5th Cir.1982). Consequently, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.